Interview Summary (cont.)

NROR.P0347US (15/026,213) Proposed Claims after 04.07.21 Final Office Action(Presented to the examiner prior to this meeting.)

1.	(Currently Amended) A process for making a chewable gel product lacking burnt particles, said process comprising:
providing a heated and liquefied honey composition, wherein the heated and liquefied honey composition is obtained by:
i)	supplementing honey with sucrose and/or sorbitol to obtain a supplemented honey composition; and
ii)	heating the supplemented honey composition at a temperature between 70 and 85°C to obtain the heated and liquefied honey composition;
providing a boiling liquid glucose composition, wherein the boiling liquid glucose composition has a temperature between 105°C and 122°C;
combining the boiling liquid glucose composition with the heated and liquefied honey composition to obtain a first mixture, wherein the combined weight % of honey and glucose is between 20% [[to]] and 75% and comprises between 5 and 70 weight % of glucose and between 5 and 70 weight % of honey, wherein each weight % is compared to total weight of the chewable product;
d)	adding at least one gelling agent to the first mixture to obtain a second mixture, wherein the at least one gelling agent comprises pectin, gelatin, or a mixture of pectin and gelatin; and
e)	cooling the second mixture to ambient temperature to obtain the chewable gel product lacking burnt particles;
wherein the process avoids, after step c), boiling the first mixture,
wherein sucrose, when present, is provided at a weight percentage between 20 and 40% of the supplemented complex carbohydrate, and 
wherein sorbitol, when present, is provided at a weight percentage between 1 to 15% of the chewable gel product.
 
Examiner’s suggestions

A process for making a chewable gel product 
providing a heated and liquefied honey composition, wherein the heated and liquefied honey composition is obtained by:
	i)	supplementing honey with sucrose and
	ii)	heating the supplemented honey composition at a temperature between 70 and 85°C to obtain the heated and liquefied honey composition;
providing a boiling liquid glucose composition, wherein the boiling liquid glucose composition has a temperature between 105°C and 122°C (Examiner notes: This would overcome the temperature treatment by DeWan, requiring further search and examination);
combining the boiling liquid glucose composition with the heated and liquefied honey composition to obtain a first mixture, wherein the combined weight % of honey and glucose is between 20% [[to]] and 75% and comprises between 5 and 70 weight % of glucose and between 5 and 70 
d)	adding at least one gelling agent to the first mixture to obtain a second mixture, wherein the at least one gelling agent comprises pectin, gelatin, or a mixture of pectin and gelatin; and
e)	cooling the second mixture to ambient temperature to obtain the chewable gel product;
 wherein the chewable gel product comprises no burnt particles;
wherein is not boiled;
wherein sucrose, , is provided at a weight percentage between 20 and 40% of the supplemented complex carbohydrate (Examiner’s notes: Sarig teaches up to 45 wt% sucrose p. 0171), and 
wherein sorbitol, .

	Discussion was based on the proposed amendments, and if they were presented in an AFCP 2.0 program, they would require further consideration that said program does not allot enough time for.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793